Citation Nr: 0125254	
Decision Date: 10/25/01    Archive Date: 10/29/01

DOCKET NO.  99-24 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1999 RO decision which denied service connection 
for right knee and right ankle disorders (including 
arthritis) and for a gastrointestinal disorder (including 
diarrhea).  A personal hearing was held before an RO hearing 
officer in December 1999.  In June 2001, a hearing was held 
before a member of the Board sitting at the RO (Travel Board 
hearing).

The Board notes the claims for service connection were 
previously denied by the RO in May 1974 for the reason of 
failure to report for VA examination.  The current claims are 
considered new claims and will be reviewed on a de novo 
basis.


REMAND

The veteran served on active duty in the Navy from December 
1965 to September 1969.  His service medical records show 
that at an October 1965 enlistment examination, he gave a 
history of mild hemorrhoids and leg cramps; examination 
findings including flat feet and a 4 inch scar on the lower 
right leg.  He was seen aboard ship in November 1967 for 
right knee symptoms; he gave a several year history of 
intermittent pain of the knee, and he gave a history of a 
knee injury with swelling at age 12.  The provisional 
diagnosis was possible internal derangement of the right 
knee.  He was referred by his ship's medical department to 
the orthopedic clinic at Oakland Naval Hospital for further 
evaluation of the right knee problem; when seen at the 
hospital orthopedic clinic in December 1967, the impression 
was chronic strain of the insersion of the lateral hamstring 
tendon, and conservative treatment was provided.  Service 
medical records do not otherwise refer to specific right 
knee, right ankle, or gastrointestinal disorders.  The 
September 1969 service separation examination noted the scar 
on the lower right leg; and no right knee, right ankle, or 
gastorintestinal disorder was noted on clinical evaluation.

The veteran was seen for gastointestinal problems in August 
1970 by R. L. Odegard, M.D. (according to a January 1974 
letter from this doctor).  The veteran reported on his 
initial compensation claim that shortly after service, from 
about 1969 to 1971, he was treated for various 
gastointestinal problems at the Air Force Base Hospital in 
Minot, North Dakota.  However, records of this treatment have 
not been obtained.  It appears that the Minot Air Force Base 
Hospital had an arrangement with the VA to treat veterans.  A 
summary of a February 1974 admission to the Minot Air Force 
Base Hospital shows the veteran then underwent surgical 
removal of a soft tissue mass (ganglion) of the right ankle; 
a notation on the document indicates the veteran was a VA 
beneficiary.  As to the right knee, the first post-service 
medical evidence now available is a May 1975 treatment record 
from Dr. Peterson (the record also notes right ankle 
problems).

A number of later post-service medial records describe right 
knee, right ankle, and gastrointestinal disorders.  The 
veteran has had multiple operations on his right knee, which 
now has arthitis; he now has right ankle arthritis; and 
various gastrointestinal problems (including Helicobacter 
pylori infection) have been diagnosed over the years.

In a December 1999 letter, Brian Gale, DPM (podiatrist) 
opined that the veteran's right knee and ankle problems were 
due to a purported service injury.  In a January 2000 letter, 
Tim Luithle, M.D., stated that the veteran's stomach problem 
involved Helicobacter pylori which may have been present with 
the first episodes of gastritis years ago.

Under the circumstances of this case, there is a further VA 
duty to assist the veteran in developing evidence pertinent 
to his claim.  38 U.S.C.A. § 5103A (West Supp. 2001) 
(Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)); 66 Fed.Reg. 46,620, 46,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  An 
effort should be made to obtain any additional post-service 
medical records, particularly any records of the veteran's 
treatment at Minot Air Force Base Hospital during the years 
immediately after service.  VA examinations with opinions on 
the etiology of the claimed disorders are also warranted.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain copies of all 
records of the veteran's treatment, as a 
civilian VA beneficiary, at Minot Air 
Force Base Hospital from September 1969 
to the present.  The RO should check with 
both VA and service department sources 
which might have these records, since the 
file indicates that Minot Air Force Base 
Hospital was once used by the VA to treat 
veterans (it is unknown to the Board 
whether such is still the case).  If 
records of treatment of veterans for the 
VA at this military facility are no 
longer available, the RO should explain 
why.

2.  The RO should also give the veteran 
an opportunity to identify (names, 
locations, dates) all other medical 
providers who treated him since service 
for right knee, right ankle, and 
gastrointestinal problems.  The RO should 
then obtain copies of the related medical 
records which are not already on file.

3.  The RO should have the veteran 
undergo a VA orthopedic examination on 
the nature and etiology of his right knee 
and right ankle disorders, and a VA 
gastrointestinal examination on the 
nature and etiology of his 
gastrointestinal conditions.  The claims 
folder should be provided to and reviewed 
by the doctors in conjunction with the 
examinations, and the examination reports 
should note that such has been 
accomplished.   All current right knee, 
right ankle, and gastrointestinal 
disorders should be diagnosed.  Based on 
examination findings, review of 
historical records, and medical 
principles, the VA orthopedic doctor 
should provide a medical opinion, with 
full rationale, as to date of onset and 
etiology of the veteran's current right 
knee and right ankle disorders; the VA 
gastrointestinal examiner should do 
likewise as to the veteran's current 
gastrointestinal disorders.  

4.  After the above action is completed, 
the RO should review the claims for 
service connection for right knee, right 
ankle, and gastrointestinal disorders.  If 
the claims are denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


